     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Evanston Insurance Company,                    No. CV-19-04954-PHX-MTL
10                    Plaintiff,                        ORDER
11       v.
12       Tracey Portee Murphy, et al.,
13                    Defendants.
14
15             Before the Court is the Motion for Protective Order filed by non-party Ryan
16   McCarthy. (Doc. 112.) For the following reasons, the motion is granted in part and denied

17   in part.1
18   I.        BACKGROUND

19             As relevant to the pending motion,2 non-party Ryan McCarthy is an attorney at the

20   law firm Jones, Skelton & Hochuli, PLC. He defended Pearce Lincoln Properties LLC
21   (“Pearce Lincoln”), Par-Tech Limited Partnership (“Par-Tech”), and Art’s Fisheries II,
22   LLC (“Arts Fisheries”), in connection with the underlying wrongful death matter in the

23   Superior Court of Arizona for Maricopa County (the “Underlying Action”). See Murphy v.

24   Pearce Lincoln Props., LLC, No. CV2019-001932 (Ariz. Super. Ct. July 1, 2020). Mr.

25
26   1
       Mr. McCarthy requested oral argument. Both parties have submitted legal memoranda
     and oral argument would not have aided the Court’s decisional process. See Partridge v.
27
     Reich, 141 F.3d 920, 926 (9th Cir. 1998); see also LRCiv 7.2(f); Fed. R. Civ. P. 78(b).
     2
28     The Court has previously provided general background information on this case. (See
     Docs. 74, 100.) It need not repeat the same here.
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 2 of 12



 1   McCarthy’s clients owned and operated the property at which Arthur Murphy, Jr. was
 2   fatally shot on April 6, 2017. An associate attorney, Sam Arrowsmith, who is no longer
 3   affiliated with Jones, Skelton & Hochuli, was also counsel to these entities.
 4          Plaintiff/Counter-Defendant Evanston Insurance Company (“Evanston”) filed its
 5   complaint for declaratory relief in the present action on August 13, 2019. (Doc. 1.) It
 6   initially named Mr. McCarthy’s clients as defendants; they have since been dismissed.
 7   (Doc. 47.)
 8          On November 25, 2019, the adverse parties in the Underlying Action entered into a
 9   Damron agreement.3 It assigned a $9 million stipulated judgment against the insureds,
10   including Mr. McCarthy’s clients, to Tracee Portee Murphy (“Murphy”), a defendant and
11   counter-claimant in the present action.
12          Evanston issued a subpoena for Mr. McCarthy’s deposition on July 17, 2020. (Doc.
13   72.) On July 31, Mr. McCarthy’s counsel sent a letter to Evanston’s counsel asserting, in
14   part, that they had not received the deposition “topics, questions, or subject matter.” (Doc.
15   112-1 at 7.) Mr. McCarthy’s counsel intended “to object to any line of questioning that
16   seeks to violate the attorney-client privilege, work-product privilege, or ER 1.6, Arizona
17   Rules of Professional Conduct.” (Id.) On August 20, Evanston’s counsel sent an outline of
18   anticipated deposition topics. Counsel also met and conferred that same day. (Id. at 12.)
19          Evanston’s counsel deposed Mr. McCarthy on September 14, 2020. Although Mr.
20   McCarthy answered multiple questions during the deposition, his counsel asserted
21   privilege objections in response to 19 questions. Those objections are the subject of the
22
23
     3
       Under Arizona law, a Damron agreement is a “settlement agreement between an insured
     and an injured party in circumstances where the insurer has declined to defend a suit against
24   the insured. In such an agreement, the insured agrees to liability for the underlying incident
25   and assigns all rights against the insurance company to the injured party.” Quihuis v. State
     Farm Mut. Auto Ins. Co., 748 F.3d 911, 912 n. 1 (9th Cir. 2014). Damron agreements do
26   not “create coverage that the insured did not purchase. . .To the contrary, [the insurer] is
     liable for the stipulated judgment only if the judgment constituted a liability falling within
27
     its policy.” Colorado Casualty Ins. Co. v. Safety Control Co., 230 Ariz. 560, 567, 288 P.3d
28   764, 771 (Ct. App. 2012) (internal quotations and citations omitted).”


                                                 -2-
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 3 of 12



 1   present motion. Following the deposition, Evanston’s counsel asserted that the privilege
 2   objections were improper. (Doc. 112 at 6.) The parties have since conferred “multiple
 3   times.” (Id.)
 4          Mr. McCarthy filed the present motion on October 30, 2020. (Doc. 112.) He
 5   attached, as Exhibit 10 to the motion, a numbered list of the 19 questions to which his
 6   counsel asserted privilege objections. (Doc. 112-1 at 63.) The motion is now fully briefed.
 7   (Docs. 121, 125.) Murphy also filed a joinder in support of the motion. (Doc. 118.)
 8   II.    LEGAL STANDARD
 9          Rule 45 of the Federal Rules of Civil Procedure governs discovery of non-parties
10   by subpoena. Rule 45 provides, in relevant part, that a party may command a non-party to
11   testify at a deposition. Fed. R. Civ. P. 45(a)(1)(A)(iii). The scope of discovery “through a
12   subpoena under Rule 45 is the same as the scope of discovery permitted under Rule 26(b).”
13   Intermarine, LLC v. Spliethoff Bevrachtingskantoor, B.V., 123 F. Supp. 3d 1215, 1217
14   (N.D. Cal. 2015). Under Rule 26(b), a party may obtain discovery “regarding any
15   nonprivileged matter that is relevant to any party’s claim or defense and proportional to the
16   needs of the case considering the importance of the issues at stake in the action, the amount
17   in controversy, the parties’ relative access to relevant information, the parties’ resources,
18   the importance of the discovery in resolving the issues, and whether the burden or expense
19   of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). The
20   limitations set forth in Rule 26(b)(2)(C) apply to discovery served on non-parties. See
21   Amini Innovation Corp. v. McFerran Home Furnishings, Inc., 300 F.R.D. 406, 409 (C.D.
22   Cal. 2014).
23          A district court has “broad discretion” to permit or deny discovery. Hallett v.
24   Morgan, 296 F.3d 732, 751 (9th Cir. 2002). The “discovery process in theory should be
25   cooperative and largely unsupervised by the district court.” Sali v. Corona Reg. Med. Ctr.,
26   884 F.3d 1218, 1219 (9th Cir. 2018). Nonetheless, a party from whom discovery is sought
27   may move for a protective order to prevent annoyance, embarrassment, oppression, or
28   undue burden or expense. Fed. R. Civ. P. 26(c)(1). The party seeking a protective order


                                                 -3-
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 4 of 12



 1   bears the burden of persuasion to show “good cause” for its issuance. U.S. E.E.O.C. v.
 2   Caesars Entm’t, Inc., 237 F.R.D. 428, 432 (D. Nev. 2006).
 3   III.   DISCUSSION
 4          Mr. McCarthy moves for a protective order shielding himself, and all other attorneys
 5   and staff associated with Jones, Skelton & Hochuli, from attempts to gather privileged
 6   information. As noted, he has provided 19 deposition questions to which his counsel
 7   objected on the basis of the attorney-client privilege and work-product doctrine. (Doc. 112
 8   at 8; 112-1 at 64-68.) Evanston responds that Mr. McCarthy should be required to answer
 9   the questions for various reasons. The Court addresses these arguments in turn.
10          A.     Attorney-Client Privilege
11          Mr. McCarthy identifies five deposition questions—designated as numbers 5, 6, 9,
12   10, and 16—to which his counsel asserted an attorney-client privilege objection. Evanston
13   responds that the objections “at dispute were pursuant to the work-product doctrine, not
14   attorney-client privilege. Accordingly, only the protections of the work-product doctrine
15   will be discussed here.”4 (Doc. 121 at 2-3.) This is not accurate.
16          As identified in his motion, Mr. McCarthy’s counsel invoked the attorney-client
17   privilege in the following portions of his deposition:
18                 Q: And were you -- did you have information that Art’s
19                 Fisheries had done business with Soul Brothers for a number
                   of years involving prior events?
20                 MR. RAPPAZZO: I’m just going to object there real quick.
21                 Gary, if you are asking about attorney-client privileged
                   information or communications he had with his client, I’m
22                 going to instruct him not to respond. Maybe you can rephrase
23                 it.
                   ...
24
25   4
       The Court notes that Evanston provided a copy of the deposition transcript as Exhibit A
26   to its response. Evanston’s response states that “[f]or the Court’s convenience, all 18 of the
     work-product objections interposed by McCarthy’s counsel have been highlighted in
27
     yellow in the attached Exhibit A.” (Doc. 121 at 2.) Only some of the questions identified
28   by Mr. McCarthy are highlighted. This is Mr. McCarthy’s motion, and the Court will
     address the questions he has raised.

                                                 -4-
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 5 of 12



 1                 Q: Okay. We will get to that. . . . All right. Let me -- so a couple
 2                 of other general questions. So you were ultimately retained to
                   represent the three defendants: Art’s Fisheries, Pearce Lincoln,
 3                 and Par-Tech. And my question is, did you obtain a written
                   waiver of any conflict or potential conflict from them?
 4
                   MR. RAPPAZZO: I’m gonna object to the extent that’s calling
 5                 for communications he had with his clients, Gary. It’s
                   privileged.
 6
                   MR. HAMBLET: It’s not. A waiver of a conflict, I don’t think
 7                 that’s privileged.
                   MR. RAPPAZZO: It’s attorney-client communication.
 8                 ...
 9
                   Q: Was Deans & Homer or -- or Indian Harbor Insurance
10                 Company a client of yours?
11                 MR. RAPPAZZO: That’s attorney-client privilege. It’s a duty
                   of confidentiality, Gary. I’m sorry, he can’t respond to that.
12                 ...
13
                   Q: And the first one is that defendants failed to provide metal
14                 detectors or security staff to arriving guests for weapons or
15                 other threats. Did you have any information in your file one
                   way or another as to whether that was true?
16                 MR. RAPPAZZO: I’m just going to object to the extent it’s
                   calling for attorney-client privilege communications that he
17
                   may have had with his clients.
18                 ...
19
                   Q: Okay. Why not just try the case or settle the case within
20                 your 9 million policy limits?
                   MR. RAPPAZZO: Form and foundation. You are asking for
21                 attorney-client potentially and work product privilege response
22                 there.
23   (Doc. 121-1 at 65-67.5) These responses invoke the attorney-client privilege. Mr. McCarthy

24   emphasizes in his reply that because Evanston did not address the attorney-client privilege

25   argument, it has waived any objection. (Doc. 125 at 2-3.) See LRCiv 7.2(i); E.E.O.C. v.

26   Walgreen Co., No. CIV 05-1400 PCTFJM, 2007 WL 926914, at *1 n.2 (D. Ariz. Mar. 26,

27
     5
28    These questions were labeled as numbers 5, 6, 9, 10, and 16 in Exhibit 10 to Mr.
     McCarthy’s motion, respectively.

                                                  -5-
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 6 of 12



 1   2007) (deeming plaintiff’s failure to respond to an argument as consent to the granting of
 2   a motion on this ground). The Court agrees that Evanston failed to address this argument.
 3   Nonetheless, the Court will consider whether Mr. McCarthy’s counsel properly raised the
 4   attorney-client privilege objection before issuing a protective order.
 5          Federal courts look to state law to determine the applicability of evidentiary
 6   privileges in diversity actions. See Fed. R. Evid. 501. Under Arizona law, “an attorney shall
 7   not, without the consent of his client, be examined as to any communication made by the
 8   client to him, or his advice given thereon in the course of professional employment.”
 9   A.R.S. § 12–2234(A). The party asserting the privilege has the burden of making a prima
10   facie showing that it applies to a specific communication. See State ex. rel. Babbitt v.
11   Arnold, 26 Ariz. App. 333, 336 (1976). The proponent must show that “1) there is an
12   attorney-client relationship, 2) the communication was made to secure or provide legal
13   advice, 3) the communication was made in confidence, and 4) the communication was
14   treated as confidential.” Clements v. Bernini in & for Cty. of Pima, 471 P.3d 645, 651 ¶ 8
15   (Ariz. 2020). A court has broad discretion in reviewing an assertion of privilege. State
16   Farm Mut. Auto. Ins. Co. v. Lee, 13 P.3d 1169, 1174 (Ariz. 2000).
17          First, the Court notes that the objections at issue were procedurally proper. Rule
18   30(c)(2) permits objections, “whether to evidence, to a party’s conduct, to the officer’s
19   qualifications, to the manner of taking the deposition.” Fed. R. Civ. P. 30(c)(2). Such
20   objection “must be stated concisely in a nonargumentative and nonsuggestive matter.” Id.
21   Further, a “person may instruct a deponent not to answer only when necessary to preserve
22   a privilege. . .” Id. A review of the deposition transcript indicates no procedural issues with
23   Mr. McCarthy’s counsel’s objections.
24          The Court now turns to the merits of the objections. Mr. McCarthy has demonstrated
25   the existence of an attorney-client relationship with Pearce Lincoln, Par-Tech, and Art’s
26   Fisheries. Mr. McCarthy represented these entities at the time of his deposition and
27   “continues to represent them” at present. (Doc. 112 at 3.) He “has not, at any point, had
28   consent to discuss any privileged topics and/or to respond to any of the questions that drew


                                                  -6-
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 7 of 12



 1   privilege objections during his deposition.” (Id. at 9.) Further, Mr. McCarthy has asserted
 2   that the topics at issue involved communications that were “performed confidentially, with
 3   an expectation of confidentiality, and without disclosure to third parties (such as
 4   Evanston).”6 (Doc. 112 at 10.) The Court agrees, generally, that the topics at issue would
 5   invoke privileged communications. For example, the answer to the question, “Why not just
 6   try the case or settle the case within your 9 million policy limits?” would conceivably entail
 7   attorney-client privileged communications and strategies. (Doc. 112-1 at 67.)
 8          The Court finds one exception. Mr. McCarthy’s counsel objected to what is
 9   identified as question 9: “Was Deans & Homer or -- or Indian Harbor Insurance Company
10   a client of yours?” (Doc. 112-1 at 66.) Generally, the “identity of an attorney’s client” and
11   the nature of the fee arrangement between an attorney and his client are not privileged. In
12   re Grand Jury Subpoenas, 803 F.2d 493, 496 (9th Cir. 1986), opinion corrected, 817 F.2d
13   64 (9th Cir. 1987). Mr. McCarthy provides no reason to stray from this general rule.
14   Accordingly, the Court finds that Mr. McCarthy’s counsel properly objected to four
15   questions (numbers 5, 6, 10, and 16) because their answers would involve attorney-client
16   privileged material. Question number 9, regarding whether “Deans & Homer” or “Indian
17   Harbor Insurance Company” were clients, did not involve privileged material.7
18          B.     Work-Product Doctrine
19          Mr. McCarthy argues that the remaining questions at issue—designated as numbers
20   1–4, 7, 8, 11–15, and 17–19—are protected by the work-product doctrine. Evanston argues
21   that “an attorney’s thought processes regarding a settlement agreement are not work
22
     6
23     In addition to A.R.S. § 12–2234(A), Rule 1.6(a) of the Arizona Rules of Professional
     Conduct states that a “lawyer shall not reveal information relating to the representation of
24   the client unless the client gives informed consent. . . .”
     7
25     Question 6 involved whether Mr. McCarthy obtained a conflict waiver as to his three
     clients. Evanston’s counsel asserted during the deposition that this was not a privileged
26   communication. The attorney-client privilege and conflicts of interest are “distinct [rules]
     and regulate different ethical principles.” Ragasa v. Cty. of Kauai, No. CV 14-00309
27
     DKW-KJM, 2016 WL 11597768, at *8 (D. Haw. July 6, 2016). Seeing no further argument
28   from Evanston, and the possibility that this question would involve privileged material, the
     Court will grant a protective order as to question 6.

                                                 -7-
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 8 of 12



 1   product,” that the protection has been waived, and that the need for the information
 2   outweighs the protection. (Doc. 121 at 2.) The Court agrees with Evanston that the
 3   questions at issue do not involve protectable work product.
 4          Federal law governs the application of the work-product doctrine, which protects
 5   from discovery documents and tangible things that are prepared by or for a party or its
 6   representative “in anticipation of litigation.” See City of Glendale v. Nat’l Union Fire Ins.
 7   Co. of Pittsburgh, No. CV-12-380-PHX-BSB, 2013 WL 1797308, at *11 (D. Ariz. Apr.
 8   29, 2013); Fed. R. Civ. P. 26(b)(3)(A). The party invoking work-product protection bears
 9   the burden of proof. Conoco Inc. v. U.S. Dep’t of Justice, 687 F.2d 724, 728 (9th Cir. 1982).
10          In the context of depositions, “the work product doctrine operates in a very limited
11   way.” Schreib v. Am. Family Mut. Ins. Co., 304 F.R.D. 282, 287 (W.D. Wash. 2014)
12   (quotations and citation omitted). It specifically “protects against questions which
13   improperly tend to elicit the mental impressions of the parties’ attorneys.” Id. Courts have
14   “consistently held” that the work product doctrine does not shield from deposition “the
15   facts that the adverse party’s lawyer has learned, or the person from whom he has learned
16   such facts, or the existence or nonexistence of documents, even though the documents
17   themselves may not be subject to discovery.” Pastrana v. Local 9509, Commc’ns Workers
18   of Am., AFL–CIO, No. CIV. 06CV1779 W AJB, 2007 WL 2900477, at *5 (S.D. Cal. Sept.
19   28, 2007) (citation omitted).
20                 1.     Relevance
21          Mr. McCarthy first argues that questions regarding his evaluation of the Underlying
22   Action have “no relevance to the pending coverage action” under Rule 26(b)(1). (Doc. 12
23   at 19.) He states that his “evaluation and personal view of ‘reasonableness’ as it relates to
24   the value of the wrongful death claims for a spouse and eleven children are irrelevant to
25   the pending coverage dispute.” (Id.) The Court notes that this argument is not necessarily
26   related to whether protectable work product exists, but will address it nonetheless.
27          Rule 26(b) is “liberally interpreted to permit wide-ranging discovery of information
28   even though the information may not be admissible at the trial.” Bible v. Rio Properties,


                                                 -8-
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 9 of 12



 1   Inc., 246 F.R.D. 614, 617 (C.D. Cal. 2007) (citation omitted). “Relevant information for
 2   purposes of discovery is information ‘reasonably calculated to lead to the discovery of
 3   admissible evidence.’” Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th
 4   Cir. 2005) (citation omitted). Evanston has taken the position in this case that the Damron
 5   agreement was fraudulent and “collusive because McCarthy elected to ‘lie down’ instead
 6   of mounting a defense.” (Doc. 121 at 7; see also Doc. 26 at 8; Doc. 69 at 5.) The Court
 7   finds that the questions to which Mr. McCarty’s counsel objected on work-product
 8   grounds—including, for example, “You weren’t concerned that you didn’t want to be seen
 9   as approving the form of this [Damron] agreement?”—could possibly lead to the discovery
10   of admissible evidence. The Court will not issue a protective order on grounds that the
11   remaining questions are irrelevant to this case. See Columbia Cmty. Credit Union v.
12   Chicago Title Ins. Co., No. C09-5290 RJB, 2010 WL 11561789, at *3 (W.D. Wash. Jan.
13   21, 2010) (permitting a line of questioning in a deposition because it was “arguably relevant
14   and should be allowed under the broad scope of discovery”).
15                  2.      Applicability
16          In its response, Evanston argues that Mr. McCarthy’s motion “fails to address the
17   application of the work-product doctrine to the material at hand.” (Doc. 121 at 2.) The
18   Court largely agrees. Mr. McCarthy’s motion does state that the “questions that drew
19   objections during McCarty’s deposition targeted information that is at the heart of
20   McCarthy’s litigation strategy. The questions pertain to both the [Underlying Matter] and
21   the pending federal litigation initiated by Evanston.” (Doc. 112 at 11.) Nonetheless, the
22   Court is not convinced that Mr. McCarthy has met his burden to prove that the work-
23   product protection applies to the questions at issue. Conoco Inc., 687 F.2d at 728.
24          Although neither party addresses this argument, the Ninth Circuit has held that Rule
25   26(b)(3), “on its face, limits its protection to one who is a party . . . to the litigation in which
26   the discovery is sought.” In re Cal. Pub. Utils. Comm’n, 892 F.2d 778, 781 (9th Cir. 1989).
27   See also Fed. R. Civ. P. 26(b)(3) (“Ordinarily, a party may not discover documents and
28   tangible things that are prepared in anticipation of litigation or for trial by or for another


                                                    -9-
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 10 of 12



 1   party or its representative”) (emphasis added); C. Wright & A. Miller, Federal Practice
 2   and Procedure § 2024 (3d ed.) (“Documents prepared for one who is not a party to the
 3   present suit are wholly unprotected by Rule 26(b)(3) even though the person may be a party
 4   to a closely related lawsuit in which he will be disadvantaged if he must disclose in the
 5   present suit.”). Neither Mr. McCarthy nor his clients are parties to the present suit. 8 For
 6   this independent reason, the Court will not grant a protective order as to the purportedly
 7   work-product protected information. See Loustalet v. Refco, Inc., 154 F.R.D. 243, 247
 8   (C.D. Cal. 1993) (“Because Wymer is not a party to the present suit, documents prepared
 9   on his behalf are wholly unprotected despite the fact that he was a party in closely related
10   lawsuits.”).
11          The Court also finds that Mr. McCarthy has not demonstrated that the underlying
12   materials were prepared or obtained because of the prospect of litigation. As noted, the
13   work-product protection applies to those documents “prepared in anticipation of
14   litigation.” Fed. R. Civ. P. 26(b)(3). In circumstances in which a document serves more
15   than one purpose, “that is, where it was not prepared exclusively for litigation, then the
16   ‘because of’ test is used.” United States v. Richey, 632 F.3d 559, 567-68 (9th Cir. 2011).
17   Dual-purpose documents are deemed prepared “because of” litigation if “in light of the
18   nature of the document and the factual situation in the particular case, the document can be
19   fairly said to have been prepared or obtained because of the prospect of litigation.” In re
20   Grand Jury Subpoena, 357 F.3d 900, 907 (9th Cir. 2004) (citation omitted). Here, Evanston
21   argues that Mr. McCarthy’s “opinions and thought processes leading to a settlement
22   agreement, in this case a Damron Agreement, cannot logically qualify as ‘trial preparation
23   materials.’” (Doc. 121 at 3.)
24          The Court recently addressed a similar issue in this case. Evanston previously
25   moved the Court to compel the production of documents subpoenaed from an investigator,
26   Keith Tolhurst, and his firm. Evanston Ins. Co. v. Murphy, No. CV-19-04954-PHX-MTL,
27   8
       As noted, although Pearce Lincoln, Par-Tech, and Art’s Fisheries were previously parties
28   to the present case, they were dismissed on April 15, 2020. (Doc. 47.) This was five months
     before Mr. McCarthy’s September 14, 2020 deposition.

                                                - 10 -
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 11 of 12



 1   2020 WL 4429022 (D. Ariz. July 31, 2020); (Doc. 69). Murphy’s counsel had hired Mr.
 2   Tolhurst to locate Mr. Canty “in order to negotiate a Damron agreement between the
 3   adverse parties in the Underlying Action.” Id. at *1. Murphy argued, in response, that the
 4   material was shielded from discovery as protectable work product. The Court agreed with
 5   Evanston, concluding, “[a]s documents related to the Damron settlement agreement, not
 6   made in anticipation of litigation, they would be discoverable.” Id. at *3; Doc. 74 at 5.
 7          The same is true here. Although Mr. McCarthy asserts that Evanston seeks his “case
 8   evaluations, litigation strategy, [and] motivations,” (Doc. 112 at 11), he has not
 9   demonstrated that the questions at issue relate to documents that “can be fairly said to have
10   been prepared or obtained because of the prospect of litigation.” In re Grand Jury
11   Subpoena, 357 F.3d at 907 (emphasis added). A number of the deposition questions
12   directly relate to the Damron agreement and resulting stipulated judgment. As examples,
13   Evanston’s counsel asked Mr. McCarthy, “And what’s the basis for your agreeing that [the
14   stipulated judgment] was fair and reasonable?” and “[D]id you consider that sufficient
15   information to evaluate whether $9 million was a reasonable amount?” (Doc. 121-1 at 68.)
16   There “is no federal privilege preventing the discovery of settlement agreements and
17   related documents.” Board of Trustees of Leland Stanford Junior Univ. v. Tyco Int’l Ltd.,
18   253 F.R.D. 521, 523 (C.D. Cal. 2008). See also Redding v. ProSight Specialty Mgmt. Co.,
19   Inc., No. CV 12-98-H-CCL, 2014 WL 11412743, at *6 (D. Mont. July 2, 2014)
20   (“Furthermore, the Court doubts whether this document was prepared in anticipation of
21   litigation or for trial, since it clearly was prepared in anticipation of settlement.”).
22   Accordingly, for all of these reasons, Mr. McCarthy has not met his burden to demonstrate
23   that the questions at issue involve protectable work product.
24                 3.     Other Arguments
25          The parties also dispute whether Mr. McCarthy waived the work-product doctrine.
26   Because Mr. McCarthy has not met his burden to prove that the testimony at issue involves
27   work-product protected material, it is not necessary to consider Evanston’s “burden in
28   proving any exception to work-product protection—whether through waiver or


                                                - 11 -
     Case 2:19-cv-04954-MTL Document 128 Filed 11/23/20 Page 12 of 12



 1   otherwise—because [Mr. McCarthy] has not met [his] burden of proving that it is indeed
 2   work product.” Evanston Ins. Co., 2020 WL 4429022, at *3. Thus, the Court will not grant
 3   a protective order as to the questions objected to on the basis of the work-product doctrine.
 4   IV.     CONCLUSION
 5           Accordingly,
 6           IT IS ORDERED granting the Motion for Protective Order by Non-Party Attorney
 7   Ryan McCarthy (Doc. 112) to the extent that the attorney-client privilege objections raised
 8   during Mr. McCarthy’s deposition to questions 5, 6, 10, and 16 (Doc. 112-1 at 65-68) are
 9   sustained. Ryan McCarthy, Sam Arrowsmith, and any attorneys or staff affiliated with
10   Jones, Skelton & Hochuli, PLC shall not be required to respond to these questions in any
11   form.
12           IT IS FURTHER ORDERED denying the Motion in all other respects.
13           Dated this 23rd day of November, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
